 
Exhibit 10.2


DTLL


 
March 23, 2006


Board of Directors
GRAND SIERRA RESORTS
3468 Rice Street
Vadnais Heights MN 55126


RE: Proposed Transaction


Dear Members of the Board,


This letter is to extend the deadline of the offer of a proposed transaction, as
outlined in the letter dated March 15, 2006 and amended in a letter dated March
17, 2006.


We will keep the terms and conditions of the offer as outlined in the letters.


We look forward to working with the company to close this transaction and agree
to keep this offer open until 5 pm EST on Tuesday April 4, 2006.


Sincerely,





 
Dual Cooper
President



 






Destination Travel Leisure International
1650 West 82nd Street, Suite 1200, Bloomington, MN 55431

